            Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

RYAN PHLIPSEN,                              )
                                            )
       Plaintiff,                           )
                                            )       CIVIL ACTION
vs.                                         )
                                            )       FILE No. 5:19-cv-480
BILL MILLER BAR-B-Q                         )
ENTERPRISES, LTD d/b/a                      )
BILL MILLER BAR-B-Q and                     )
BRAZOS DE SANTOS                            )
PARTNERS, LTD.,                             )
                                            )
       Defendants.                          )

                                       COMPLAINT

       COMES NOW, RYAN PHIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendants BILL MILLER BAR-B-Q ENTERPRISES,

LTD d/b/a BILL MILLER BAR-B-Q and BRAZOS DE SANTOS PARTNERS, LTD,

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and

the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof,

Plaintiff respectfully shows this Court as follows:

                                      JURISDICTION

       1.       This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ failure to remove physical barriers to access and violations of Title III of the

ADA.

                                          PARTIES

                                                1
            Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 2 of 13



       2.       Plaintiff RYAN PHLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

       3.       Plaintiff is disabled as defined by the ADA.

       4.       Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.       Plaintiff uses a wheelchair for mobility purposes.

       6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.       Defendant BILL MILLER BAR-B-Q ENTERPRISES, LTD d/b/a BILL

MILLER BAR-B-Q (hereinafter “BBQ Enterprises”) is a Texas limited liability company

that transacts business in the state of Texas and within this judicial district.

       8.       BBQ Enterprises may be properly served with process via its registered

agent for service, to wit: Barry McClenahan, 1901 NW Military Highway, Suite 218, San

                                               2
            Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 3 of 13



Antonio, Texas, 78213.

       9.       Defendant BRAZOS DE SANTOS PARTNERS, LTD (hereinafter

“Brazos”) is a Texas limited liability company that transacts business in the state of

Texas and within this judicial district.

       10.      Brazos may be properly served with process via its registered agent for

service, to wit: 1901 NW Military Highway, Suite 218, San Antonio, Texas, 78213.

                               FACTUAL ALLEGATIONS

       11.      On or about April 15, 2019, Plaintiff was a customer at “Bill Miller Bar-B-

Q,” a business located at 9202 Wurzbach Road, San Antonio, Texas 78240, referenced

herein as the “BM B-B-Q.”

       12.      BBQ Enterprises is the lessee or sub-lessee of the real property and

improvements that are the subject of this action.

       13.      Brazos is the owner or co-owner of the real property and improvements that

the BM B-B-Q is situated upon and that is the subject of this action, referenced herein as

the “Property.”

       14.      Plaintiff lives approximately 3 miles from the BM B-B-Q and Property.

       15.      The Property is comprised of three separate Parcels owned by the same

business entity (Brazos). The Property consists of a shared parking lot, a single building

sharing an accessible route, and there is no open or notorious demarcation between the

different parcels on the Property. As such, the Property is considered a single site for

purposes of this lawsuit.

       16.      Plaintiff’s access to the business(es) located at 9202 Wurzbach Road, San

                                              3
         Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 4 of 13



Antonio, Bexar County Property Identification numbers 547864, 547870, and

1098892 (collectively, “the Property”), and/or full and equal enjoyment of the goods,

services, foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the BM B-B-Q

and Property, including those set forth in this Complaint.

       17.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       18.    Plaintiff intends to revisit the BM B-B-Q and Property to purchase goods

and/or services.

       19.    Plaintiff travelled to the BM B-B-Q and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the BM B-B-

Q and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the BM B-B-Q and Property.


                                 COUNT I
                     VIOLATIONS OF THE ADA AND ADAAG

                                             4
         Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 5 of 13




       20.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       21.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the

                                              5
         Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 6 of 13



              elimination of discrimination against individuals with disabilities;

       (ii)   provide a clear, strong, consistent, enforceable standards addressing
              discrimination against individuals with disabilities; and

              *****

       (iv)   invoke the sweep of congressional authority, including the power to
              enforce the fourteenth amendment and to regulate commerce, in
              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       24.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       25.    The BM B-B-Q is a public accommodation and service establishment.

       26.    The Property is a public accommodation and service establishment.

       27.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       28.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       29.    The BM B-B-Q must be, but is not, in compliance with the ADA and

ADAAG.

                                             6
         Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 7 of 13



       30.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       31.    Plaintiff has attempted to, and has to the extent possible, accessed the BM

B-B-Q and the Property in his capacity as a customer of the BM B-B-Q and Property and

as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the BM B-B-Q and Property that preclude and/or limit his access

to the BM B-B-Q and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       32.    Plaintiff intends to visit the BM B-B-Q and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the BM B-B-Q and Property

and as an independent advocate for the disabled, but will be unable to fully do so because

of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the BM B-B-Q and Property that preclude and/or limit his access

to the BM B-B-Q and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       33.    Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the BM B-B-Q and Property,

                                             7
         Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 8 of 13



as prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C.

§ 12182(b)(2)(A)(iv).

       34.      Defendants will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants are compelled to remove all physical barriers that

exist at the BM B-B-Q and Property, including those specifically set forth herein, and

make the BM B-B-Q and Property accessible to and usable by Plaintiff and other persons

with disabilities.

       35.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the BM B-B-Q and Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the BM

B-B-Q and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) The parking spaces in the front of the Property have a slope in excess of 1:48

             in violation of section 502.4 of the 2010 ADAAG standards and are not level.

             This violation made it dangerous and difficult for Plaintiff to exit and enter

             their vehicle while parked at the Property.

       (ii) The access aisle adjacent to the accessible parking spaces also has an slope in

             excess of 1:48 in violation of section 502.4 of the 2010 ADAAG standards and

             are not level. This violation made it dangerous and difficult for Plaintiff to exit

             and enter their vehicle while parked at the Property.



                                                8
  Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 9 of 13



(iii)   The access aisle and the accessible parking spaces are not level due to the

    presence of an accessible ramp in the access aisle and the accessible parking

    spaces in violation of section 502.4 and 406.5 of the 2010 ADAAG standards.

    This violation made it dangerous and difficult for Plaintiff to exit and enter

    their vehicle while parked at the Property.

(iv)    One accessible parking space has an inadequate width, in violation of

    section 502.2 of the 2010 ADAAG standards. This violation made it dangerous

    and difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(v) The accessible ramp side flares have a slope in excess of 1:10 in violation of

    section 406.3 of the 2010 ADAAG standards. This violation made it dangerous

    and difficult for Plaintiff to access the units of the Property.

(vi)    Defendants fail to adhere to a policy, practice and procedure to ensure that

    all facilities are readily accessible to and usable by disabled individuals.

(b)     BILL MILLER BAR-B-Q RESTROOMS:

(i) The restroom lacks signage in compliance with sections 216.8 and 703 of the

    2010 ADAAG standards. This made it difficult for Plaintiff and/or any

    disabled individual to locate accessible restroom facilities.

(ii) The restrooms have grab bars adjacent to the commode which are not in

    compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

    too short. This made it difficult for Plaintiff and/or any disabled individual to

    safely utilize the restroom facilities.

                                        9
        Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 10 of 13



      (iii)    The clear floor space of the toilet is blocked by the placement of the toilet

            paper dispenser and the sink in the clear floor space in violation of 606.2 of the

            2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

            disabled individual to safely utilize the restroom facilities.

      (iv)     The clear floor space of the sink is blocked by the placement of the toilet

            paper dispenser and the toilet in the clear floor space in violation of 606.2 of

            the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

            disabled individual to safely utilize the restroom facilities.

      (v) The door to the restrooms has a maximum clear width below 32 (thirty-two)

            inches in violation of section 404.2.3 of the 2010 ADAAG standards. This

            made it difficult for Plaintiff and/or any disabled individual to safely utilize the

            restroom facilities.

      36.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the BM B-B-Q and

Property.

      37.      Plaintiff requires an inspection of BM B-B-Q and Property in order to

determine all of the discriminatory conditions present at the BM B-B-Q and Property in

violation of the ADA.

      38.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

                                               10
        Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 11 of 13



       39.    All of the violations alleged herein are readily achievable to modify to

bring the BM B-B-Q and Property into compliance with the ADA.

       40.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the BM B-B-Q and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       41.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the BM B-B-Q and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       42.    Upon information and good faith belief, the BM B-B-Q and Property have

been altered since 2010.

       43.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       44.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendants are required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the BM B-B-Q and Property, including those alleged herein.

       45.    Plaintiff’s requested relief serves the public interest.

       46.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       47.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

                                              11
        Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 12 of 13



      48.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants to

modify the BM B-B-Q and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find BBQ Enterprises in violation of the ADA and ADAAG;

      (b)    That the Court find Brazos in violation of the ADA and ADAAG;

      (c)    That the Court issue a permanent injunction enjoining Defendants from

             continuing their discriminatory practices;

      (d)    That the Court issue an Order requiring Defendants to (i) remove the

             physical barriers to access and (ii) alter the subject BM B-B-Q to make it

             readily accessible to and useable by individuals with disabilities to the

             extent required by the ADA;

      (e)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

      (f)    That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.

                                         Dated: May 6, 2019.

                                         Respectfully submitted,

                                         /s/ Dennis R. Kurz
                                         Dennis R. Kurz
                                         Attorney-in-Charge for Plaintiff
                                         Texas State Bar ID No. 24068183
                                         Kurz Law Group, LLC
                                         1640 Powers Ferry Road, SE
                                         Building 17, Suite 200

                                           12
Case 5:19-cv-00480-OLG Document 1 Filed 05/06/19 Page 13 of 13



                            Marietta, GA 30067
                            Tele: (404) 805-2494
                            Fax: (678) 428-5356
                            Email: dennis@kurzlawgroup.com




                             13
